UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

Barnes et al :
Vv. § CASE NUMBER 4:18-Cv-725
Harris County et al : sounted Distance
FILED -
AUG ~ 1 20%9

David J. Bradley, Clerk of Court

Exh 3 and Exh 4 to motion for summary judgment #15

 

 

 

 

 

DOCUMENT IS:
LOOSE IN FILE

IN VAULT SEALED

 

IN BROWN EXPANDABLE FOLDER

INSTRUMENT #
 

THE OFFICE OF VINCE RYAN

 

COUNTY ATTORNEY
July 30, 2019 United States Courts
Southern District of Texas
| | FILED
Via Hand Delivery ‘ — AUG 01 2018
David J. Bradley, Clerk .
United States District Court David J. Bradley, Clerk of Court

Southern District of Texas
515 Rusk Avenue, Fifth Floor
Houston, Texas 77002 0

Re: Civil Action No. 4:18-CV-00725; Janice Hughes Barnes et al. v. Harris County et al; In
the United States District Court for the Southern District of Texas, Houston Division

Dear Mr. Bradley:

Please file the enclosed; Exhibit 3, which was too large to file via electronic filing and a
thumb drive containing videos labeled as Exhibits 4. Both exhibits are to Defendants’ Consolidated
Motion for Summary Judgment [Doc. #15] in the above-referenced case.

Very truly yours,.

/s/ Mary Baker
MARY BAKER
Assistant County Attorney

cc: Fomby Law Firm
440 Louisiana St., Ste. 900
Houston, Texas 77012
Via Hand Delivery

1019 Congress, 15" Floor * Houston, TX 77002 * Phone: 713-755-5101 * Fax: 713-755-8924
